DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8 directed to an invention non-elected without traverse.  Accordingly, claims 1-8 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Giuseppe Molaro on 8/3/2022.
The application has been amended as follows: 
Please cancel claims 1-8.
In claim 9, line 7, before “first cell” please delete “the” and insert –a--.
In claim 9, line 9, before “a continuous” please add –and--.
In claim 11, line 2, after “wherein two” please delete “od” and insert –of--.
Allowable Subject Matter
Claims 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9, the prior art fails to teach or fairly suggest the method for fabricating a porous structure as claimed. In particular, the closest prior art, Jones et al. (US 2006/0147332), as cited in the IDS dated 1/26/2021, hereinafter “Jones,” teaches a method of producing a porous structure (Abstract), the method comprising creating a representation of a three-dimensional construct (i.e., model of the porous structure) using a bespoke application, the creating comprising creating a jacket  and populating the jacket with a repeating open cellular structure ([0026]-[0028]). 
Jones teaches that once a representation (i.e., model) is obtained the porous structure may be fabricated ([0028]). Jones teaches that the fabrication comprises depositing a layer of a fusible powder made from a metal selected from a group consisting of titanium, titanium alloys, stainless steel, cobalt chrome alloys, tantalum, and niobium onto a substrate, scanning the powder using a laser beam, depositing at least one additional layer and repeating the step of scanning a laser beam for at least one of the additional layers to form predetermined unit cells, and further continuing the depositing and scanning steps to form the porous structure (Abstract, [0011], [0017]). This is “fabricating the porous structure according to the model by exposing fusible material to an energy source.” 
Jones teaches that the predetermined unit cells, which make up the porous structure, include struts ([0011]).
However, Jones fails to disclose or fairly suggest defining a plurality of struts for a first cell, wherein at least one of the struts is a curved strut defined as an arc of a circle inscribing a corresponding one of the polygons, wherein each strut has a first end, a second end, and a continuous elongated body between the first end and the second end, as required by claim 9. In contrast, Jones merely envisions struts wherein the length between the first and second ends are straight (Fig. 3A), and thus, does not fairly at least one curved strut, as required by claim 9.
Thus, claim 9 is distinct over the teachings of the prior art. Claims 10-13 further limit the subject matter of claim 9 and are thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734